Citation Nr: 0516713	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased initial evaluation for a right 
shoulder sprain, currently evaluated at 20 percent.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active duty for 
training from January 2002 through March 2002, appealed that 
decision to the BVA.   Thereafter, the RO referred the case 
to the Board for appellate review.    


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to increased 
compensation for his service-connected shoulder problems, as 
well as service connection for rhabdomyolysis.  He filed his 
application for compensation for both disorders in May 2002.  

In July 2002, the RO sent a letter to the veteran's Missouri 
National Guard Unit seeking a complete copy of the veteran's 
service medical records.  The RO did not receive a reply to 
this request.  Thereafter, the RO granted the veteran's claim 
for service connection for right shoulder sprain in November 
2002, with an evaluation of 20 percent effective March 2002.  
In formulating this rating decision, the RO considered the 
copies of the veteran's service medical records contained in 
the claims file dated December 2001 through February 2002 
that showed the veteran was evaluated and treated for a 
severe episode of rhabdomyolysis due to a right rotator cuff 
tear and possible fracture in January 2002.  The rating 
decision did not separately address the veteran's claim for 
rhabdomyolysis. 

The RO also considered the report of a November 2002 VA 
examination.  The VA examiner performed a physical 
examination of the veteran, reviewed the veteran's available 
service medical records, ordered laboratory tests and x-rays.  
The examiner diagnosed the veteran with a right shoulder 
strain and rhabdomyolysis.  In regards to the rhabdomyolysis, 
the VA examiner noted that it was quite unusual for the 
veteran to have rhabdomyolysis considering the mechanism of 
injury described by the veteran.  However, the veteran's 
blood chemistries were quite abnormal and the examiner found 
that they were therefore suggestive of rhabdomyolysis.  The 
VA examiner noted in his report that the veteran reported 
being hospitalized for his right shoulder injury while at 
Fort Sill, Oklahoma.  However, the service medical records 
contained in the claims file do not refer to any such 
hospitalization.  The VA examiner suggested that the 
veteran's hospital records from Fort Sill should be obtained.  

As set forth above, the RO adjudicated the veteran's claim 
for right shoulder sprain but did not specifically adjudicate 
the veteran's claim for rhabdomyolysis.  The veteran was 
notified by mail of the rating decision in December 2002.  
That same month, the RO sent a second letter to the Missouri 
National Guard seeking a complete copy of the veteran's 
service medical records.  Pursuant to an email located in the 
claims file dated in early December 2002, it appears that the 
veteran's records were forwarded to the office of the 
Adjutant General in Jefferson City, Missouri in May 2002.  
There is no indication in the file that these records were 
requested at this new address or that they were ever 
obtained.  In his Notice of Disagreement dated in August 
2002, the veteran asserts that he has been trying to obtain 
these medical records from Fort Sill, but that his efforts 
have been stonewalled.    

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The Board finds that 
the veteran's claim for rhabdomyolysis is inextricably 
intertwined with the veteran's service shoulder injury and 
this issue should be adjudicated prior to the continuation of 
this appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  As such, the case is being returned to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., and the VA will notify the veteran if further action on 
his part is required. 

Accordingly, this case is REMANDED for the following action:

1.	In an effort to create a complete record 
on appeal, the RO should attempt to 
obtain the records connected to the 
veteran's reported hospitalization in 
service in 2002 from the Office of the 
Adjutant General, Attention NGMO-DPB, 
2303 Militia Drive, Jefferson City, 
Missouri, 65101-1203.  

2.	The RO should adjudicate the veteran's 
claim for service connection for 
rhabdomyolysis.  If the claim is denied, 
the RO should provide the veteran with 
notice of the determination and his 
appellate rights.  Upon receipt of a 
timely Notice of Disagreement, if any, 
the RO should furnish the veteran and his 
representative a Statement of the Case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely substantive appeal, the RO 
should certify the issue for appellate 
review.  

When the development requested has been completed, the 
veteran's claim for an increased evaluation for right 
shoulder sprain should again be reviewed by the RO on the 
basis of the additional evidence.  If the benefit sought is 
not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



